

115 HR 5061 IH: Shellfish Aquaculture Improvement Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5061IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Sanford introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 46, United States Code, to limit recovery for certain injuries incurred in shellfish aquaculture activities if a remedy is available. 
1.Short titleThis Act may be cited as the Shellfish Aquaculture Improvement Act of 2018. 2.Limitation on recovery for certain injuries incurred in shellfish aquaculture activities if State remedy is availableSection 30104 of title 46, United States Code, is amended— 
(1)by inserting (a) In general.— before the first sentence; and (2)by adding at the end the following: 
 
(b)Limitation on recovery by aquaculture workersFor purposes of subsection (a), the term seaman does not include an individual who is an aquaculture worker, as that term is defined in section 701.302(c)(5) of title 20, Code of Federal Regulations, as in effect on the date of the enactment of the Shellfish Aquaculture Improvement Act of 2018, if State workers’ compensation is available to such individual.. 